COLLINS, J.
(dissenting). I find no evidence tending to sustain the statement that Noel made a subsequent oral contract by which he attempted to modify the original written contract, or that plaintiff ratified what Noel attempted to do. In my judgment the proof is that, within a week after defendant obtained the machine, she learned that plaintiff’s manager repudiated all agreements outside of those contained in the writing, and from that time on she was trying to collect what Noel owed her for board through the plaintiff company and the assistance of its manager. The latter simply delayed efforts to collect from defendant the monthly instalments as they fell due. The manager thereafter allowed defendant to re*478tain and use the machine ior about two years before he insisted upon payment. The plaintiff corporation ought not to be punished for exercising some forbearance in the enforcement of its legal rights.